UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                                  ORDER
             v.                                                 16-CR-60-A

DUKE JIMENEZ,

                                 Defendant.


      Defendant Duke Jimenez has filed a motion pursuant to Fed. R. Civ. P. 11(d)

to withdraw guilty pleas to one count of production of child pornography in violation

of 18 U.S.C. § 2251(a) and one count of possession of child pornography in violation

of 18 U.S.C. § 2252A(a)(5)(B). In light of scheduling conflicts for counsel, oral

argument of the motion is rescheduled for November 20, 2018, at 10:00 a.m.

      Defendant Jimenez alleges that his former counsel, Assistant Federal

Defender John Humann, Esq., Assistant Federal Defender Mary Beth Covert, Esq.,

and John J. Molloy, Esq., were all constitutionally ineffective because they did not

adequately advise him of a voluntary intoxication defense to the production of child

pornography offense to which he pled guilty. The defendant argues that because he

was self-medicating his post-traumatic stress with marijuana and MDMA at the time

of the offense, was suffering ill-effects from chronic abuse of these controlled

substances, and might have been sleepwalking, he “was too intoxicated to form the

specific intent” to produce child pornography in violation of 18 U.S.C. § 2251(a). He

asserts that he has trouble remembering the alleged offense conduct, and suggests
that his lack of memory may also be associated with a diminished capacity to form

the specific intent to use the minor victim to make the visual depiction of sexually

explicit conduct that he admitted while under oath when he entered his guilty plea.

       The allegations made by defendant Jimenez in support of his motion to

withdraw his guilty plea put in issue confidential attorney-client communications

between the defendant and his former counsel related to the defendant’s allegations

of ineffective assistance of counsel. His allegations therefore waive the attorney-

client privilege with respect to communications otherwise subject to the attorney-

client privilege that former counsel reasonably believes necessary to disclose to

disprove the allegations. N.Y. Rules of Professional Conduct 1.6(b)(5)(i) and

1.6(b)(6); see e.g., Aladino v. United States, No. 09–CV–926 (CBA), 2011 WL

6131175, at *2 (E.D.N.Y. Dec. 8, 2011).

       Accordingly, to assist the Court in evaluating defendant Jimenez’s motion to

withdraw his guilty pleas, the Court directs Mary Beth Covert, Esq., and John J.

Molloy, Esq., to file affidavits detailing their advice to the defendant with respect to

his decision to plead guilty on or before November 8, 2018. The affidavits should

describe in detail how the attorneys with the Federal Public Defenders Office and

Mr. Molloy addressed with the defendant (1) an affirmative defense of insanity under

18 U.S.C. § 17(a); (2) a factual defense of diminished capacity to form specific intent

to violate 18 U.S.C. § 2251(a) based upon the circumstances the defendant now

raises; and, (3) any other information that former counsel reasonably believes

necessary to disprove or support the allegations against them made by the

                                             2
defendant. See N.Y. Rules of Professional Conduct 1.6(b)(5)(i). Ms. Covert shall

also submit to the Court the records related to the defendant’s examination by a

“medical professional” while she represented the defendant, unless she did not

retain the records when transferring her office’s files to the defendant’s current

counsel.

       As defendant Jimenez’s former counsel are aware, the defendant’s partial

waivers of his attorney-client privileges do not waive former counsels’ obligations to

otherwise keep his confidences secret. See e.g., Bernstein v. Bernstein Litowitz

Berger & Grossmann LLP, 814 F.3d 132, 145 (2d Cir. 2016). Former counsel’s

affidavits shall therefore be submitted for filing under seal, and the affidavits shall

remain under seal until further order of the Court. Copies of the affidavits of former

counsel shall be served upon current counsel for the parties as sealed documents.

       The United States and defendant Jimenez’s current counsel shall supplement

their briefing on the motion to withdraw the guilty pleas in light of the sealed

affidavits on or before November 16, 20181 . The United States and the defendant’s

current counsel shall also address in their supplemental briefing how a defendant

who was not insane under 18 U.S.C. § 17(a) could engage in the behaviors

necessary to use a cellphone camera and minor victim to capture sexually explicit

images of the minor and himself, but simultaneously be too intoxicated (or otherwise



       1
         Defendant Jimenez’s current counsel shall also provide to the Court under seal on or
before November 16, 2018 copies of any of the records of the examination of the defendant by
a medical professional while the defendant was represented by Ms. Covert that counsel has
that Ms. Covert does not provide to the Court with her affidavit on November 8, 2018.

                                              3
lacking the mental capacity) to intend that the sexually explicit conduct be captured

on camera.

       SO ORDERED2.

                                              S/Richard J. Arcara____
                                             HONORABLE RICHARD J. ARCARA
                                             UNITED STATES DISTRICT COURT

Dated: October 23, 2018




       2
         Defendant Jimenez’s counsel is currently scheduled to begin a trial on November 7,
2018, that is expected to last approximately two weeks. See Dkt. No. 17-CR-129. If that trial
proceeds as scheduled, the Court will likely grant a request to reschedule the filings and oral
argument scheduled in this Order.

                                                4
